Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 8/25/22. Claims 21-24, 26-30, 32 and 33 are pending.  Claims 1-20, 25 and 31 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed 4/05/21 are approved.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-24, 26-30, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107252210 to Cheng et al.
Cheng provides a first link 9 corresponding to the knee of a user, a second link 8 integral with and extending upwardly from the first link 9, the second link 8 corresponding to the thigh of a user, and third 2 and fourth 11 links pivotally connected to the first line 9 and extending downwardly therefrom. The links operate together so that a user as a user moved from a standing position [Fig. 6] to a seated position [Fig.2] the third link 2 rotates forward and the angle between the third link 2 and first link 9 decreases, the fourth link 11 rotates forward as the angle between the fourth link 11 and firth link 9 decreases and the second link rotates backward such the distal end of the second link 8 is lowered and supports the weight of a user in a sitting position.
The third and fourth links are pivotally jointed at the level of a foot of user as best understood and the lower end of adjustable length link 2/3 to a foot frame 6.
With respect to claim 26 link 2/3 is telescopically adjustable in length [see translation page 6, lines 236-239]. 

Applicant's arguments filed 8/25/22 have been considered but they are not fully persuasive. 
The arguments with respect to the drawing objection and 112(b) rejection are persuasive.  
The arguments that the first and second link of Cheng are not integral is not persuasive as the definition of integral is included as part of a whole.
The argument that the first link does not correspond to the knee of the user when worn and the second link does not correspond to the thigh of a user when worn is not persuasive.  See the marked up Fig. 6 below.

    PNG
    media_image1.png
    514
    320
    media_image1.png
    Greyscale

The argument that the first link does not extend from the proximal end of the second link at an incline is not persuasive.  The definition of an incline is having a slope.  As shown in the marked up figure below the first link extends from the proximal end of the second link at two separate angles and thus meets the broadest reasonable interpretation of an incline.

    PNG
    media_image2.png
    553
    660
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636